DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Examiner acknowledges withdrawn Claims 1-6 and amended Claims 7 and 10 in the response filed on 5/7/2021. 
Response to Arguments
The declaration under 37 CFR 1.132 filed 5/7/2021 is insufficient to overcome the rejection of Claims 7-17 based upon 35 U.S.C. 103 as being unpatentable over US Pub. No. 20100239879 (“Kawano et al.”) as set forth in the last Office action because: a new ground of rejection is made in view of US Pub. No. 20110267167 (“Ogawa et al.”).  Furthermore, the data set forth in Page 3 of the declaration is not commensurate in scope with Claim 7. 
Examiner’s Comment
The Examiner has cited particular columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Regarding the limitation(s) "gradually" in Claim 7, the Examiner has given the term(s) the broadest reasonable interpretation(s) consistent with the written description in Applicants' specification as it would be interpreted by one of ordinary skill in the art. In re Morris, 127 F.3d .  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 7 reciting the limitation, “the second passivation layer consists of an oxide of a CrSi alloy or a CrSiFe alloy,” fails to comply with the written description requirement (emphasis added).  The instant limitation can be interpreted as having the second passivation layer consisting of a CrSiFe alloy, which is not necessarily supported in Applicant’s Specification.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 9, and 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 20110267167 (“Ogawa et al.”) in view of JP 2007194273 (“Ueda et al.”).
With regards to Claim 7, Ogawa et al. teaches a core portion, a first passivation layer disposed on a surface of the core portion, and a second passivation layer disposed on a surface of the first passivation layer.  The first passivation layer consists of an oxide of a CrSiFe alloy, and the second passivation layer consists of an oxide of a CrSi alloy or an oxide of a CrSiFe alloy.  Ogawa et al. further teaches an amount of Fe gradually decreases from an inside to an outside of the magnetic material (Figs. 3 and 5, [0029], [0110], and [0111]). 
Ogawa et al. broadly teaches the core portion has a composition of about 2 to about 8 percent by weight of chromium, about 1.5 to about 7 percent by weight of silicon, and about 88 to about 96.5 percent by weight of iron [0026].  While the Examiner maintains that about 96.5 percent by weight of iron falls within the scope of “above 99 wt%”, the Examiner acknowledges that Ogawa et al. does not explicitly disclose its core portion meeting Applicant’s claimed limitation.  
However, Ueda et al. teaches a magnetic material comprising a core portion, wherein the core portion comprises above 99 wt% of Fe or Fe-based alloys [0041].  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have Ogawa et al.’s core portion comprise above 99 wt% of Fe to have a higher magnetic flux density and other desirable magnetic properties as disclosed in paragraph [0041].  

With regards to Claim 9, Ogawa et al. teaches a particle size of the magnetic material is 30 micrometers or less [0028].  It would have been obvious to one of ordinary skill in the art to have selected the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, In re Malagari, 182 USPQ 549. 

With regards to Claims 11 and 12, Ogawa et al. teaches a thickness of the first and second passivation layers are 0.01-0.20 µm [0109].  It would have been obvious to one of ordinary skill in the art to have selected the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, In re Malagari, 182 USPQ 549.

With regards to Claims 13-15, Ogawa et al. teaches a magnetic component, such as a multilayer inductor, a wire-wound inductor, or an electromagnetic interference (EMI) inhibition component, comprising a sintered product of the magnetic material and a silver or copper metal (Figs. 1 and 6-9, [0129], [0135], [0138]-[0140], and [0144]). 

With regards to Claim 16, Ogawa et al. teaches the magnetic material in the sintered product is a powder monomer, a debris of the powder monomer, an aggregate of the powder monomer, or a combination thereof (Fig. 2 and Example 1).  

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 20110267167 (“Ogawa et al.”) in view of JP 2007194273 (“Ueda et al.”) as applied to Claim 7 above, and further in view of US Pub. No. 20070169851 (“Kugai et al.”). 
	Ogawa et al. does not teach the core portion comprising an oxide of Fe as claimed. 
2O3, are also low in the core portion ([0025], [0026], [0039], and [0040]).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention that Ogawa et al.’s core portion comprising an iron oxide as claimed in order to reduce the iron loss in the magnetic material (Fig. 2 and [0040]). 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 20110267167 (“Ogawa et al.”) in view of JP 2007194273 (“Ueda et al.”) as applied to Claim 7 above, and further in view of US Pub. No. 20140049348 (“Matsuura et al.”).
Ogawa et al. teaches passivation layers as set forth above.  In Fig. 3(B), peaks/counts of Cr and Si are shown. 
Ogawa et al. is silent on an amount of CrSi in its first passivation layer based on a total weight of the oxide of the FeCrSi alloy. 	
However, Matsuura et al. teaches a magnetic material comprising a core portion and a first passivation layer, wherein the first passivation layer comprises an oxide of a FeM alloy.  Matsuura et al. further teaches the content of metal M in its first passivation layer is 1.0-5.0 mol per 1 mol of Fe, which overlaps Applicant’s broad claim range ([0039] and [0041]).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to optimize the content of CrSi in its first passivation layer to provide a desirable oxidized passivation layer as disclosed in paragraph [0041]. 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 20110267167 (“Ogawa et al.”) in view of JP 2007194273 (“Ueda et al.”) as applied to Claim 7 above, and further in view of US Pub. No. 20140375413 (“Kim et al.”).

Ogawa et al. does not teach its second passivation layer comprising a plurality of granular protruding structures.  
However, Kim et al. teaches a magnetic material comprising a core portion, a first passivation layer, and a second passivation layer, wherein the second passivation layer comprises a plurality of granular protruding structures (Abstract, Fig. 3, and [0049]-[0053]).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have Ogawa et al.’s second passivation layer comprises a plurality of granular protruding structures in order to provide a desirable insulation to the core portion [0053]. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA CHAU whose telephone number is (571)270-5496.  The examiner can normally be reached on Monday-Friday 11 AM-730 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LC/
Lisa Chau
Art Unit 1785



/Holly Rickman/            Primary Examiner, Art Unit 1785